DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US PG Pub 2016/0266495; hereafter ‘495), Hatakeyama et al. (US PG Pub 2015/0086929; hereafter ‘929), and Makiyama et al. (US PG Pub 2005/0255696; hereafter ‘696).
Claim 10: 495 is directed towards a method of lithography patterning (¶s 46 & 54), comprising:
providing a patterned photoresist layer over a substrate, the patterned photoresist having an opening (abstract, Fig. 1, and ¶s 17, 50-60, & 95);
coating a grafting solution over the first layer and filing the opening (abstract, Fig. 1, and ¶s 449-450 & 695-699), the grafting solution comprising a grafting compound and a solvent (¶s 449-452 & 695-699), the grafting compound comprising a grafting unit and a linking unit that is chemically bonded to an ester side chain of a polymer backbone, the linking unit comprising an alkyl segment having 1 to 10 carbon atoms, the grafting unit being attachable to the patterned photoresist layer (abstract) and comprising at least two heteroatoms bridged by a cycloalkyl group and immediately bonded to the cycloalkyl group, and the grafting unit being chemically bonded to the link unit by way of one of the at least two heteroatoms (see the structure 
    PNG
    media_image1.png
    210
    116
    media_image1.png
    Greyscale
on pg 12, ‘495 which reads on the claimed structure);
baking the grafting solution at a temperature range of 50-170ºC (¶ 706), thereby forming a second layer over a surface of the patterned photoresist layer by attaching a first portion of the grafting compound to the surface of the patterned photoresist layer (abstract and ¶s 700-712);
removing a second portion of the grafting compound that is not attached to the patterned photoresist layer, resulting in a  pattern having the patterned photoresist lyer and the second layer, a portion of the second layer being on sidewalls of the opening (Fig. 1, ¶s 14 & 712);
The pattern is used as a mask to further process lower layers (¶ 64).
‘495 does not teach using the mask as an etch mask and then removing the pattern.
However, ‘929 which is directed towards a similar process notes that the masks can be used as etch masks (Fig. 2F & ¶ 25).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the further process of lower layers of ‘495 by etching because it is an art recognized use of said patterns and it is an art recognized process in the field for the patterning of the lower layers in the art.
The combination does not explicitly teach removing the pattern after etching.
However, ‘696, which is also directed towards the shrinking photoresist patterns by application of a shrinking agent (see abstract) further teaches removing the pattern after etching as final step in semiconductor processing (¶s 8, 58, & 103 and Figs. 4B-4C 9C).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘606 into the process of ‘929 such that after etching the resist pattern is removed prior to further processing because as taught by ‘696 it recognized in the art of chip manufacturing to remove the resist pattern as a further processing step during the production process.
Claim 12: The linking unit can be methyl (
    PNG
    media_image1.png
    210
    116
    media_image1.png
    Greyscale
).
Claim 13: The structure 
    PNG
    media_image1.png
    210
    116
    media_image1.png
    Greyscale
is based on (a1-2) (see ¶ 161, ‘495) which has the base structure 
    PNG
    media_image2.png
    187
    358
    media_image2.png
    Greyscale
(see pg 10, ‘495) and Wa1 reads on the linking unit which can be a C3-C5 alkyl group (see ¶ 157 referencing ¶ 149 as suitable groups for Wa1; ‘495).
Claim 14: Baking of the grafting solution includes selecting the temperature and duration for backing of the grafting solution based on a target thickness of the second layer (¶  836).
Double Patenting
Claims 1-3, 6-14, 16-18, & 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,672,610 (hereafter ‘610) in view of Hatakeyama et al. (US PG Pub 2015/0086929; hereafter ‘929) & Makiyama et al. (US PG Pub 2005/0255696; hereafter ‘696).
Claim 1-3, 6-14, 16-18, & 20-24: Claims 1-3, 6-14, 16-18, & 20-24 of the instant application are permutations and combinations of claims 1-20 of ‘610 except that ‘610 does not teach the additional processing steps of etching, UV curing the grafting solution, & the temperature and time of baking the grafting solution. 
However, as discussed in prior actions, ‘929 and ‘696 individually and in combination teach the above concepts and thus the combination renders the claims obvious for the same reasoning as above.
Response to Arguments
Applicant’s amendments have overcome the 35 U.S.C. §§102 & 103 art rejections of claims 1-3, 6-9, 11, 16-18, & 20-24. The only pending rejections for these claims is the double patenting rejection above.
Applicant’s arguments with respect to claims 10 & 12-14 have been considered but are moot because the new ground of rejection does not rely on any portion of a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759